In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve late notices of claim, the City of New York appeals from an order of the Supreme Court, Richmond County (Mastro, J.), dated May 26, 2000, which granted the application.
Ordered that the order is reversed, on the law, with costs, and the application is denied.
The petitioners’ application for permission to file late notices of claim is time-barred (see, Patterson v City of New York, 289 AD2d 213 [decided herewith]; Matter of Huggler v City of New York, 289 AD2d 240 [decided herewith]). O’Brien, J. P., Florio, Schmidt and Townes, JJ., concur.